FINANCIAL INSTITUTIONS APPROVED AS DEPOSITORIES
                              OF TRUST ACCOUNTS OF ATTORNEYS


Bank Code     A.                                  591   Clearview Federal Credit Union
                                                   23   CNB Bank
595   Abacus Federal Savings Bank                 354   Coatesville Savings Bank
  2   ACNB BANK                                   223   Commercial Bank & Trust of PA
613   Allegent Community Federal Credit Union      21   Community Bank (PA)
375   Altoona First Savings Bank                  371   Community Bank, NA (NY)
376   Ambler Savings Bank                         533   Community First Bank
532   AMERICAN BANK (PA)                          132   Community State Bank of Orbisonia
615   Americhoice Federal Credit Union            647   CONGRESSIONAL BANK
116   AMERISERV FINANCIAL                         380   County Savings Bank
648   Andover Bank (The)                          617   Covenant Bank
377   Apollo Trust Company                        536   Customers Bank



Bank Code     B.                                  Bank Code    D.

558   Bancorp Bank (The)                          339   Dime Bank (The)
485   Bank of America, NA                         239   DNB First, NA
415   Bank of Landisburg (The)                     27   Dollar Bank, FSB
642   BB & T Company
519   Beaver Valley Federal Credit Union
501   BELCO Community Credit Union                Bank Code    E.
397   Beneficial Bank
652   Berkshire Bank                              500   Elderton State Bank
  5   BNY Mellon, NA                              567   Embassy Bank for the Lehigh Valley
392   BRENTWOOD BANK                              541   ENTERPRISE BANK
495   Brown Brothers Harriman Trust Co., NA        28   Ephrata National Bank
161   Bryn Mawr Trust Company (The)               601   Esquire Bank, NA
                                                  340   ESSA Bank & Trust

Bank Code     C.
                                                  Bank Code    F.
654   CACL Federal Credit Union
618   Capital Bank, NA                            629   1st Colonial Community Bank
622   Carrollton Bank                             158   1st Summit Bank
 16   CBT Bank, a division of Riverview Bank       31   F & M Trust Company – Chambersburg
136   CENTRIC BANK                                658   Farmers National Bank of Canfield
394   CFS BANK                                    205   Farmers National Bank of Emlenton (The)
623   Chemung Canal Trust Company                  34   Fidelity Deposit & Discount Bank (The)
599   Citibank, NA                                343   FIDELITY SAVINGS & LOAN ASSOCIATON
238   Citizens & Northern Bank                           OF BUCKS COUNTY
561   Citizens Bank (PA)                          583   Fifth Third Bank
206   Citizens Savings Bank                       643   First Bank
602   City National Bank of New Jersey            174   First Citizens Community Bank
576   Clarion County Community Bank               191   First Columbia Bank & Trust Company
539   First Commonwealth Bank                            526   Iron Workers Savings Bank
 46   First Community Bank of Mercersburg
504   First Federal S & L Association of Greene
       County                                            Bank Code    J.
525   First Heritage Federal Credit Union
 42   First Keystone Community Bank                       70   Jersey Shore State Bank
 51   First National Bank & Trust Company of             127   Jim Thorpe Neighborhood Bank
       Newtown (The)                                     488   Jonestown Bank & Trust Company
 48   First National Bank of Pennsylvania                659   JPMorgan Chase Bank, NA
426   First Northern Bank & Trust Company                 72   JUNIATA VALLEY BANK (THE)
604   First Priority Bank, a division of Mid Penn Bank
592   FIRST RESOURCE BANK
657   First United Bank & Trust                          Bank Code    K.
408   First United National Bank
151   Firstrust Savings Bank                             651   KeyBank NA
416   Fleetwood Bank                                     414   Kish Bank
493   FNB BANK, NA
175   FNCB Bank
291   Fox Chase Bank                                     Bank Code    L.
241   Franklin Mint Federal Credit Union
639   Freedom Credit Union                                74   LAFAYETTE AMBASSADOR BANK
 58   FULTON BANK, NA                                    554   Landmark Community Bank
                                                          78   Luzerne Bank

Bank Code     G.
                                                         Bank Code    M.
499   Gratz Bank (The)
498   Greenville Savings Bank                            361   M & T Bank
                                                         386   Malvern Federal Savings Bank
                                                         510   Marion Center Bank
Bank Code     H.                                         387   Marquette Savings Bank
                                                          81   Mars Bank
402   Halifax Branch, of Riverview Bank                   43   Marysville Branch, of Riverview Bank
244   Hamlin Bank & Trust Company                        367   Mauch Chunk Trust Company
362   Harleysville Savings Bank                          619   MB Financial Bank, NA
363   Hatboro Federal Savings                            511   MCS (Mifflin County Savings) Bank
463   Haverford Trust Company (The)                      641   Members 1st Federal Credit Union
655   Home Savings Bank                                  555   Mercer County State Bank
606   Hometown Bank of Pennsylvania                      192   Merchants Bank of Bangor
 68   Honesdale National Bank (The)                      610   Meridian Bank
350   HSBC Bank USA, NA                                  420   Meyersdale Branch, of Riverview Bank
364   HUNTINGDON VALLEY BANK                             294   Mid Penn Bank
605   Huntington National Bank (The)                     276   MIFFLINBURG BANK & TRUST COMPANY
608   Hyperion Bank                                      457   Milton Savings Bank
                                                         614   Monument Bank
                                                         596   MOREBANK, A DIVISION OF
Bank Code     I.                                                BANK OF PRINCETON (THE)
                                                         484   MUNCY BANK & TRUST COMPANY (THE)
365   InFirst Bank
557   Investment Savings Bank
Bank Code    N.                                 628   Riverview Bank

433   National Bank of Malvern
168   NBT Bank, NA                              Bank Code    S.
347   Neffs National Bank (The)
434   NEW TRIPOLI BANK                          153   S & T Bank
 15   NexTier Bank, NA                          316   Santander Bank, NA
636   Noah Bank                                 460   Second Federal S & L Association of
638   Norristown Bell Credit Union                     Philadelphia
439   Northumberland National Bank (The)        646   Service 1st Federal Credit Union
 93   Northwest Bank                            458   Sharon Bank
                                                462   Slovenian Savings & Loan Association of
                                                       Franklin-Conemaugh
Bank Code    O.                                 486   SOMERSET TRUST COMPANY
                                                633   SSB Bank
653   OceanFirst Bank                           518   STANDARD BANK, PASB
489   OMEGA Federal Credit Union                542   Stonebridge Bank
 94   Orrstown Bank                             440   SunTrust Bank
                                                122   SUSQUEHANNA COMMUNITY BANK
                                                236   SWINEFORD NATIONAL BANK
Bank Code    P.

598   PARKE BANK                                Bank Code    T.
584   Parkview Community Federal Credit Union
 40   Penn Community Bank                       143   TD Bank, NA
540   PennCrest Bank                            656   TIOGA FRANKLIN SAVINGS BANK
419   Pennian Bank                              182   TOMPKINS VIST BANK
447   Peoples Security Bank & Trust Company     609   Tristate Capital Bank
 99   PeoplesBank, a Codorus Valley Company     640   TruMark Financial Credit Union
556   Philadelphia Federal Credit Union         467   Turbotville National Bank (The)
448   Phoenixville Federal Bank & Trust
 79   PNC Bank, NA
449   Port Richmond Savings                     Bank Code    U.
451   Progressive-Home Federal Savings & Loan
       Association                              483   UNB Bank
637   Provident Bank                            481   Union Building and Loan Savings Bank
456   Prudential Savings Bank                   133   Union Community Bank
491   PS Bank                                   634   United Bank, Inc.
                                                472   United Bank of Philadelphia
                                                475   United Savings Bank
Bank Code    Q.                                 600   Unity Bank
                                                232   Univest Bank & Trust Co.
107   QNB Bank
560   Quaint Oak Bank
                                                Bank Code    V.

Bank Code    R.                                 611   Victory Bank (The)

452   Reliance Savings Bank
220   Republic First Bank d/b/a Republic Bank
Bank Code     W.                                                 PLATINUM LEADER BANKS

119   WASHINGTON FINANCIAL BANK                     The HIGHLIGHTED ELIGIBLE INSTITUTIONS are
121   Wayne Bank                                    Platinum Leader Banks – Institutions that go above
631   Wells Fargo Bank, NA                          and beyond eligibility requirements to foster the
553   Wesbanco Bank, Inc.                           IOLTA Program. These Institutions pay a net yield at
494   West View Savings Bank                        the higher of 1% or 75 percent of the Federal Funds
473   Westmoreland Federal S & L Association        Target Rate on all PA IOLTA accounts. They are
476   William Penn Bank                             committed to ensuring the success of the IOLTA
                                                    Program and increased funding for legal aid.
272   Woodlands Bank
573   WOORI AMERICA BANK
630   WSFS (Wilmington Savings Fund Society), FSB
                                                                      IOLTA EXEMPTION

                                                    Exemptions are not automatic. If you believe you
Bank Code     X.
                                                    qualify, you must apply by sending a written request
                                                    to the IOLTA Board’s executive director: 601
                                                    Commonwealth Avenue, Suite 2400, P.O. Box 62445,
Bank Code     Y.                                    Harrisburg, PA 17106-2445. If you have questions
                                                    concerning IOLTA or exemptions from IOLTA, please
577    York Traditions Bank                         visit their website at www.paiolta.org or call the IOLTA
                                                    Board at (717) 238-2001 or (888) PAIOLTA.

Bank Code     Z.




                                                                                   Approved August 2018